DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/02/2022 has been entered.  The amendment failed to address the objection to the abstract set forth in paragraph 2 in the office action having notification date of 02/03/2022.  This objection is maintained.
Response to Arguments
Applicant's arguments filed 06/02/2022 concerning the claim amendments have been fully considered and those amendments overcome the rejections set forth in the office action having notification date of 02/03/2022.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 2, 4-9, 11, and 14-29 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Specification Objection - Ex parte Quayle
This application is in condition for allowance except for the following formal matters:
The abstract of the disclosure is objected to because the abstract filed on
06/16/2020 is according to Microsoft Word word count 193 words which exceeds the acceptable limit of150 words.  Correction is required.  See MPEP § 608.01(b).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tatourian et al. US Patent Application Publication No. 2016/0366454, describes in paragraph [0022] “In various embodiments, the virtual resolution is based on an actual display size and/or actual resolution and a distance between the user and the display device. In some embodiments, the virtual resolution may take into account the user's viewing angle, which is an angle of the user relative to the display device.”.  Additionally refer to paragraphs [0102], [0116], [0130], [0145], and [0159].  
Allowable Subject Matter
Claims 1, 2, 4-9, 11, and 14-29 are allowed. 


The following is a statement of reasons for the indication of allowable subject matter:
	Claims 1, 2, 4-9, and 11:
	The prior art of record fails to teach or suggest in the context of independent claim 1 the claimed “generate display data defining a visible display area to be displayed by the display device by rendering a virtual environment from a viewing position in the virtual environment, wherein said generating of the display data comprises rendering the video stream on a virtual display in the virtual environment by rendering the video stream in a sub-area of the visible display area”.
	Claims 14 and 16-22:
	The prior art of record fails to teach or suggest in the context of independent claim 14 the claimed “generating display data defining a visible display area to be displayed by the display device by rendering a virtual environment from a viewing position in the virtual environment, wherein said generating of the display data comprises rendering the video stream on a virtual display in the virtual environment in a sub-area of the visible display area”.
	Claims 15 and 23-29:
	The prior art of record fails to teach or suggest in the context of independent claim 15 the claimed “generating display data defining a visible display area to be displayed by the display device by rendering a virtual environment from a viewing position in the virtual environment, wherein said generating of the display data comprises rendering the video stream on a virtual display in the virtual environment in a sub-area of the visible display area” present in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFERY A. BRIER
Primary Examiner
Art Unit 2613

/JEFFERY A BRIER/Primary Examiner, Art Unit 2613